                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ELISHA RODGERS,                                           CIVIL ACTION
               Plaintiff,

               v.

 NANCY A. BERRYHILL AND SOCIAL                             NO. 18-1529
 SECURITY ADMINISTRATION,
                Defendants.

                                          ORDER

       AND NOW, this 29th day of March, 2019, upon consideration of the Plaintiff’s Request

for Review and the Defendant’s response thereto, after careful review of the Report and

Recommendation (R&R) of the United States Magistrate Jacob P. Hart, and Plaintiff not having

filed any objections to the R&R, IT IS ORDERED that:

       1.     The Claimant’s Request for Review is GRANTED IN PART: and

       2.     The matter is remanded for a consultative mental health examination

                                                    BY THE COURT:


                                                    /s/ Wendy Beetlestone

                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
